Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No.11,205,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least an electronic game machine, comprising: a display, an interface device, the interface device receiving input from a human player; a processor, the processor executing preprogrammed instructions in response to an input from the human player with the interface device to play a machine implemented game, the processor transmitting instructions to the display to display game states of the machine implemented game to the human player; an input device for receiving value from the human player and crediting the human player with a number of wagering units corresponding to the value received; a data storage device, the data storage device storing the preprogrammed instructions accessed by the processor to initiate and play the machine implemented game, wherein the machine implemented game is a single-player game in which the human player plays against the electronic game machine, and wherein the human player chooses to participate as either a first player state or a second player state, whereby the processor executes the preprogrammed instructions to: a) prompt, by the electronic game machine, the human player to select to play the first player state or the second player state; b) receive, upon initiating the machine implemented game and in response to the prompt, an input from the human player through the interface device whereby the human player chooses the first player state or the second player state, wherein the first player state enables the human player to select at least one of at least two predefined selections responsive to a game state and the second player state defines the response of the humane player according to predetermined rules; c) randomly generate a first game state; d) if the human player has selected the first player state, receive the selection from the human player of the at least one of the at least two predefined selections; determine a predetermined response of the electronic game machine responsive to the selection of the human player; 30 determine an outcome to the machine implemented game responsive to the selection of the human player and the predetermined response of the electronic game machine; e) if the human player has selected the second player state, automatically respond to selections of the electronic game machine in accordance with the predetermined rules; determine the outcome to the machine implemented game responsive to the automatic responses of the human player; f) award the wagered units responsive to the determined outcome; and g) if the human player and the electronic game machine each have remaining wagering units, return to step c).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715